          Case 1:17-cv-10583-MLW Document 27 Filed 05/21/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

TASHA BILLINGSLEA,              §
                                §
         Plaintiff,             §                 Civil Action No. 1:17-cv-10583-MLW
                                §
         v.                     §
                                §
SOUTHWEST CREDIT SYSTEMS, L.P., §
                                §
         Defendant.             §
                                §
                                §


                                  STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.


/s/ John J. O’Connor                            /s/ Craig Thor Kimmel
  John J. O’Connor, Esq.                          Craig Thor Kimmel, Esq.
  Peabody & Arnold LLP                            Kimmel & Silverman, P.C.
  600 Atlantic Avenue                             30 East Butler Pike
  Boston, MA 02210-2261                           Ambler, PA 19002
  Phone: 617-951-2100                             Phone: 215-540-8888
  Email: joconnor@peabodyarnold.com               Fax: 877-788-2864
  Attorney for the Defendant                      Email: teamkimmel@creditlaw.com
                                                  Attorney for Plaintiff
 Date: May 21, 2019
                                                 Date: May 21, 2019



                                      BY THE COURT:



                                      _________________________
                                                              J.
          Case 1:17-cv-10583-MLW Document 27 Filed 05/21/19 Page 2 of 2




                              CERTIFICATE OF SERVICE

             I, Craig Thor Kimmel, Esquire, do certify that I served a true and correct copy of

the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF

system:

John J. O’Connor, Esq.
Peabody & Arnold LLP
600 Atlantic Avenue
Boston, MA 02210-2261
Phone: 617-951-2100
Email: joconnor@peabodyarnold.com
Attorney for the Defendant


Dated: May 21, 2019                       By: /s/ Craig Thor Kimmel
                                                  Craig Thor Kimmel, Esq.
                                                  Kimmel & Silverman, P.C.
                                                  30 East Butler Pike
                                                  Ambler, PA 19002
                                                  Phone: 215-540-8888
                                                  Fax: 877-788-2864
                                                  Email: teamkimmel@creditlaw.com
                                                  Attorney for Plaintiff
